Fourth Court of Appeals
                               San Antonio, Texas
                                     August 6, 2018

                                  No. 04-18-00509-CV

                                TITLE SOURCE, INC.,
                                      Appellant

                                            v.

            HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                 Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-06300
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      Cindy Hyatt’s notification of late record is hereby GRANTED. Time is extended to
August 13, 2018.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court